DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 04/05/2022 following the Non-Final Rejection of 01/05/2022. Claims 1-6 and 8 were amended; claim 7 was cancelled. Claims 1-6 and 8 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/05/2022, with respect to claims rejected under 35 USC § 103 under Dixon have been fully considered and are persuasive.  The rejections of 01/05/2022 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims.

Applicant’s arguments, see Remarks, filed 04/05/2022, with respect to claims rejected under 35 USC § 103 over Bagepalli in view of Huck have been fully considered but are not persuasive.  The rejections are maintained. 

Applicant's point on page 8 of Remarks that “the trailing edge extension 40 in Bagepalli is not one piece” is not found persuasive by Examiner. The trailing edge extension 40 of Bagepalli is shown to be one-piece in fig. 2 and fig. 4 once joined/formed on to the trailing edge of the wind turbine blade. As such, the prior art meets this limitation as presented. While the trailing edge extension 40 of Bagepalli is assembled from multiple components (the instant invention is also composed of multiple components, e.g. adhesive, flexible layer, porous layer etc.), the trailing edge extension 40 does make up ‘one-piece’ once assembled onto the trailing edge of the blade.
Applicant's point on page 8 of Remarks that “the middle area of the blade protection member is not attached to the end of the trailing edge of the body” is not found persuasive by Examiner. The claim does not provide any specifics as to what the “middle area” is and since claim limitations are to be given their broadest reasonable interpretation, a “middle area” for the trailing edge extension 40 of Bagepalli can be defined such that the claim limitation is anticipated.

While there may be structural differences between the prior art and instant invention as noted by Applicant on pages 9-10 of the remarks, such differences are not sufficiently recited in the apparatus claims to differentiate the claimed invention from the prior art of record. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the middle area" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the end [of the trailing edge]" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-6 and 8 are also rejected under 35 USC § 112(b) due to their respective dependencies upon claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0134817, herein referenced as Bagepalli, in view of US 2011/0223030, herein referenced as Huck.
Regarding Claim 1, Bagepalli recites a wind turbine blade (16 fig. 2), comprising: 
a body (see shell members 22 and 24 fig. 2); and 
a blade protection member (40 fig. 2) enclosing a trailing edge of the body (see trailing edge 28 in fig. 2), wherein the blade protection member is one-piece (trailing edge 40 is shown to be a singular component when installed on to the trailing edge 28 of the blade 16 in fig. 2 and fig. 4) and the middle area (see middle area of trailing edge extension 40 in Examiner Figure 1) of the blade protection member is attached to the end of the trailing edge of the body (middle area of extension 40 is shown to be attached to end of trailing edge 28 in Examiner Figure 1), and both sides of the blade protection member (see pressure side and suction side of trailing edge extension 40 in fig. 4; this would be comparable to the ‘two sides’ of the body in the instant specification) extend from the end of the trailing edge toward the leading edge in a flat manner (the pressure side and suction sides of extension 40 are shown to extend from the end of trailing end 28 towards the leading edge 26 in a flat manner in fig. 4), the blade protection member including: 
an adhesive layer (62 fig. 5) adhering to the trailing edge (28 fig. 2) of the wind turbine blade (16 fig. 2);
an opaque flexible layer (strip member 52 fig. 7; shown to be pliable /flexible in fig. 7; “may be composed of any one or combination of materials that are pliable and conformable to the trailing edge 28” para. 34) covering the adhesive layer (62 fig. 5); and
However, Bagepalli fails to anticipate a porous vortex-suppressing layer covering the opaque flexible layer, exposed to an outside, and having a porous structure for passage of airflow and absorption of airflow.
Bagepalli and Huck are analogous art in that both relate to the field of endeavor of wind turbine blades.
Huck teaches of a porous vortex-suppressing layer (porous layer 160 fig. 7 and fig. 8; “The porous layer may, in some embodiments comprise a felt material” para. 41; the porous layer would be act as a vortex suppressor by allowing the passage/absorption of airflow) covering the opaque flexible layer (112 fig. 8), exposed to an outside (shown in fig. 8), and having a porous structure for passage of airflow and absorption of airflow (see porous layer 160 fig. 7). Huck also teaches that the “porous layer 160 may be situated adjacent, for example, the pressure side surface 122, the suction side surface 124, or, as shown, the peripheral edge surface 126” in para. 40. Huck teaches that the porous layer 160 is “for reducing the noise associated with the rotor blade 16” in para. 41.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the sheet members 52 and 42 of the extension 40 of Bagepalli with the addition of the porous layer 160 from Huck “for reducing the noise associated with the rotor blade 16” as taught by Huck.

Regarding Claim 2, the combination of Bagepalli and Huck comprises the wind turbine blade of claim 1, wherein a surface of the porous vortex-suppressing layer is fluffy (the porous layer 160 fig. 8 of Huck, as used to modify Bagepalli, is comprised of felt which is a fluffy material).

Regarding Claim 3, the combination of Bagepalli and Huck comprises the wind turbine blade of claim 1, wherein a surface of the porous vortex-suppressing layer is a beard-shaped surface (the porous layer 160 fig. 8 of Huck, as used to modify Bagepalli, is comprised of felt which is made up of matted, condensed and pressed fibers; this would present a surface which would be comparable to a surface which is beard-shaped, particularly a matted beard).  

Regarding Claim 4, the combination of Bagepalli and Huck comprises the wind turbine blade of claim 1, wherein a surface of the porous vortex-suppressing layer is made of non-woven fabric (“The porous layer may, in some embodiments comprise a felt material” para. 41 of Huck, as used to modify Bagepalli; felt being a type of non-woven fabric).

Regarding Claim 8, the combination of Bagepalli and Huck comprises a wind turbine (10 fig. 1 of Bagepalli), comprising:
a rotating shaft (see rotor hub 18 in fig. 1 of Bagepalli); and
a plurality of wind turbine blades (blades assemblies 16 fig. 1 of Bagepalli) of claim 1 (see rejection of claim 1 above), the wind turbine blades having root portions connected to the rotating shaft (see roots of blades 16 attached to the rotor hub 18 in fig. 1 of Bagepalli).


    PNG
    media_image1.png
    685
    1002
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 4 from Bagepalli

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli in view of Huck as applied to claim 1 above, and further in view of US 9970412, herein referenced as Hayden.
Regarding Claim 5, the combination of Bagepalli and Huck comprises the wind turbine blade of claim 1. However, said combination fails to explicitly teach wherein the opaque flexible layer is made of weather-fastness, opaque, resilient material. Bagepalli in para. 34 states “the materials for the tape members 42, 52 may be selected to have a desired thickness, rigidity, and characteristics to withstand the operating environment of a conventional wind turbine”.
Hayden is considered analogous art since it relates to the field of endeavor of wind turbine blades.
Hayden teaches of a trailing edge component [that] The trailing edge component may be made from any suitable material. Preferably, it is made from a material selected from a group including, but not limited to, rubber, silicon, acetal, ABS, nylon, acrylic, PBT, PET, polypropylene, PU, TPO, and polyethylene” in col. 5 lines 4-8. Hayden further teaches that these materials “will elastically buckle when loading on the trailing edge component exceeds a predetermined threshold” in col. 2 lines 14-17. This disclosure from Hayden establishes TPO (thermoplastic olefin) as being known in the art as a suitable material to be used at the trailing edge of a wind turbine blade.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the material of the strip members in the combination of Bagepalli and Huck to be TPO (thermoplastic olefin) as disclosed by Hayden since its suitable material for a trailing edge component and ‘will elastically buckle when loading exceeds a predetermined threshold’ as taught by Hayden. TPO is considered an opaque, resilient material which is also resistant to color change since it does not degrade under solar UV radiation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli in view of Huck as applied to claim 1 above, and further in view of US 2014/0017088, herein referenced as Kim.
Regarding Claim 6, the combination of Bagepalli and Huck comprises the wind turbine blade of claim 1, but fails to teach wherein the adhesive layer is made of weather-fastness, resilient adhesive.
Kim is considered analogous art since it relates to the field of endeavor of wind turbine blades.
Kim teaches wherein the adhesive layer is made of weather-fastness, resilient adhesive (“blade 140 is installed and used outdoors, as an adhesive to be used outdoors, an adhesive that can maintain enough strength while having high weather resistance and water resistance is selected and used” para. 76; weather resistance being equivalent to weather-fastness and “maintain enough strength” being reflective of the resilience of the adhesive). This disclosure for Kim demonstrates that their adhesive was known in the art before the effective filing date of invention.
	Since Kim establishes that their adhesive was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the adhesive used in the combination of Bagepalli and Huck for the adhesive from Kim for the predictable result of ‘an adhesive that is better suited to be used outdoors where wind turbine blades operate’ as taught by Kim. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0104038 – discloses a wind turbine blade with a trailing edge attachment fixed onto the trailing end of a blade body, the attachment being comprised of a flexible material such as rubber which reduces noise as well as making the rear edge less receptive to scratches and damage related to transport and handling in general.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745